UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4441


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANNY LEE MCCOLLUM,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00432-WO-1)


Submitted:   March 30, 2016                 Decided:   April 13, 2016


Before GREGORY and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES ATTORNEY,   Greensboro, North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Danny Lee McCollum pled guilty pursuant to a written plea

agreement to one count of distribution of cocaine base.                                          The

district court sentenced him to 30 months’ imprisonment, to be

followed    by    four     years          of    supervised           release.         On   appeal,

McCollum’s       counsel      has     filed         a    brief       pursuant   to     Anders     v.

California,       386    U.S.    738        (1967),        stating       that   there      are    no

meritorious       grounds       for        appeal        but     questioning         whether     the

district    court       imposed       a     reasonable          sentence.        McCollum        was

informed of his right to file a pro se supplemental brief, but

has not done so.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal.                                      The

district     court       made       no         significant            procedural       error      at

sentencing, see Gall v. United States, 552 U.S. 38, 51 (2007),

and McCollum has not rebutted the presumption on appeal that his

within-Guidelines          sentence            is       substantively       reasonable,          see

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

denied,    135    S.    Ct.     421       (2014).          Accordingly,         we    affirm     the

district court’s judgment.

     This     court      requires           that        counsel        inform    McCollum,        in

writing,    of    the    right        to    petition           the    Supreme    Court     of    the

United States for further review.                          If McCollum requests that a

petition be filed, but counsel believes that such a petition

                                                    2
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on McCollum.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3